Title: To George Washington from Emmanuel de Pliarne, 11 January 1776
From: Pliarne, Emmanuel de
To: Washington, George



Sir
[Philadelphia, c.11 January 1776]

Your kind wishes for the success of our business oblige us to inform you of every Step we have taken since our arriva’l at Philadelphia.
We have been thirteen Days in that City, and have every minute promise’d ourselves the Honour of an opportunity, to write to you, but we thought it most proper to learn first the disposition of Congress, which we could not obtain before Yesterday, when we received their answer to our severa’l proposa’ls, We do not know tha’t our Enterprise has met the least opposition from any member of Congress.

We have however the satisfaction to find the Sentiments of their Committee of Secrecy very favourable, to us, and we asure your Excellency, that nothing shall be wanting on our parts to Establish between America & France, a branch of Trade, sufficient to supply all the wants, of the New Empire.
For that purpose we are forming a Contract with the Committe of Secrecy. The articles are not yet settle’d, Whenever they are agreed on Mr Penne’l will Sail for—in one of your Ships, and he will use his best Endeavour’s to return to America, before your Enemies can infest your Coast’s.
It gives me the highest satisfaction Sir to find our Business has been so Successfu’ll because the event will probably give me the Honour of sometimes paying my Compliments to your Excellency.
I propose to remain at Philadelphia to manage this business and shall most zealously embrace every occasion to testify the Gratitude, and Respect with which I have the Honour to be Sir Your most Obet Very Hbl. Sevt

Deplearne


Sir Please to Accept the Respectfull Compliments, of Mr Pennel, who is much ingaged in preparing for his Departure.

